Appeals by the defendant from (1) a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered July 19, 2007, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 850/02, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered July 19, 2007, convicting him of bail jumping in the first degree under superior court information No. 01359/07, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD 2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Skelos, J.P., Covello, Eng, Chambers and Sgroi, JJ., concur.